Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Acknowledgment is made of applicant’s Amendment, filed 02/16/2022.   The changes and remarks disclosed therein were considered.
	An amendment of an abstract, the specification and claims 1, 3, 4 and 14 has been amended.  Claim 2 have been canceled.  Claims 16-21 are newly added.  Therefore, claims 1 and 3-21 are pending in the application.
                                                                               Response to Argument
2.	Applicant’s arguments filed on 02/16/2022 with respected to the rejection of Ando Yuki have been fully considered and are persuasive (see pages 11-13 of an amendment filed 02/16/22).  The rejection of Ando Yuki has been withdrawn.
Allowable Subject Matter
3.	Claims 1 and 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Ando Yuki, Aga Sayano and Kim Soon-Young taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
 there is no teaching, suggestion, or motivation for combination in the prior art to “a memory controller, wherein the nonvolatile memory includes: a first memory cell and a second memory cell each configured to store data and coupled in parallel to a bit line; a first word line coupled to the first memory cell; and a second word line coupled to the second memory cell and differing from the first word line, and wherein the first memory cell and the second memory cell face each other between the first word line and the second word line, and the memory controller is configured to: read first data from the first memory cell; read second data from the second memory cell; read third data and fourth data from the first memory cell, decode data stored in the first memory cell based on the first data and the second data, the decoding includes decoding, in a first operation, the data stored in the first memory cell further based on the third data and the fourth data, and the first data, the third data, and the fourth data are read by applying mutually different voltages to the first word line” in a memory system as claimed in the independent claim 1.  Claims 3-15 are also allowed because of their dependency on claim 1; or
Per claim 16: there is no teaching, suggestion, or motivation for combination in the prior art to “a memory controller, wherein the nonvolatile memory includes: a first memory cell and a second memory cell each configured to store data and coupled in parallel to a bit line; a first word line coupled to the first memory cell; and 8Application No. 17/018,034 Reply to Office Action of November 26, 2021 a second word line coupled to the second memory cell and differing from the first word line, and wherein the first memory cell faces the second memory cell with a semiconductor layer interposed therebetween, and the memory controller is configured to: read first data from the first memory cell; read second data from the second memory cell; and decode data stored in the first memory cell based on the first data and the second data” in a memory system as claimed in the independent claim 16.  Claims 17-21 are also allowed because of their dependency on claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 



/Pho M Luu/
Primary Examiner, Art Unit 2824.